Advisory Action
The Examiner has considered the Applicant’s after-final submission dated 4/6/21. The proposed claims as currently amended do not place the application in condition for allowance. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the submission of the Rosales-Perez reference noted on the IDS dated 2/11/21. (The received copy is legible.) The Examiner will consider this reference upon preparing the next substantive Office action.

Response to Arguments
Argument regarding the outstanding §103 rejection: “Applicant respectfully traverses because, contrary to the position set forth in the Office Action, Acan does not disclose or suggest a method in which if a Pareto optimal solution of a neural network model does not exceed the Pareto optimal solution of the original seed neural network model, the original seed neural network model is then altered by a randomly selected processing step. The present claims have been amended to clarify that it is the original seed neural network model that is altered, and that merely using a member of an original seed neural network model in a subsequent processing step is not the same as modifying the original seed neural network model.” (Remarks, p. 10.)

The Examiner is not persuaded. Claim 1 recites “an original seed neural network model which has a multiple number of layers”; accordingly, Examiner interprets “original seed neural network model” as meaning a model of a single neural network. The claim also recites “a multiple number of other neural network models which differ from each other”, and together with the “original seed neural network model” these comprise a set (or populations) of models. (A single neural network model would be equivalent to an ‘individual’ as used throughout Acan, though these individuals do not specifically model neural networks in this reference.) The Applicant seems to advocate interpreting “original seed neural network model” as meaning a plurality of models, namely p1, p2, and p3 as used in Acan. (See remarks, pp. 11-12.) However, this interpretation does not seem to be supported by claim language discussed above.
For the reasons above, the proposed amendments do not place the application in condition for allowance, and are not entered.
/Vincent Gonzales/
Primary Examiner, 2124